Citation Nr: 1018146	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for neuropathy of the lower 
extremities, claimed as secondary to service-connected 
lumbosacral strain-myositis, degenerative disc disease, grade 
I spondylolisthesis L5-S1 level, and lumbar spondylosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to March 
1982, October 1988 to May 1989, February 2004 to July 2004, 
and from June 2007 to March 2008.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2006 rating 
decision, by the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
claim for service connection for neuropathy of the lower 
extremities secondary to the lumbosacral strain.  The Veteran 
perfected a timely appeal to that decision.  

In January 2010, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in February 2010.  

The Board notes that, in his substantive appeal (VA Form 9), 
received in December 2006, the Veteran requested a hearing 
before a Decision Review Officer (DRO).  That hearing was 
scheduled for May 2007.  However, in a report of contact (VA 
Form 119), dated May 2, 2007, he requested that the hearing 
be cancelled.  The record indicates that the DRO hearing was 
subsequently rescheduled for September 2007.  The Board 
notes, however, that the Veteran failed to report for this 
hearing, and has made no attempt to reschedule the hearing.  
Thus, the Board finds that the Veteran's request for a 
hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) 
(2009).  


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran 
has neuropathy of the lower extremities.  



CONCLUSION OF LAW

Neuropathy of the lower extremities is not proximately due to 
or the result of service-connected lumbosacral strain-
myositis with degenerative disc disease.  38 U.S.C.A. 
§§ 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in September 2005 from the RO to the Veteran 
which was issued prior to the RO decision in May 2006.  An 
additional letter was issued in January 2010.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board finds that the content of 
those letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  In addition, the 
December 2006 SOC, the May 2008 SSOC, and the February 2010 
SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded examinations in April 
2006 and January 2010.  The reports reflect that the 
examiners solicited symptoms from the Veteran, examined the 
Veteran, and provided a diagnosis consistent with the record.  
Therefore, these examinations are adequate.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


II.  Factual background.

The service treatment reports (STRs) show that the Veteran 
coamplined of low back pain; he also complained of back 
stiffness and radicular pain down to the lower extremities, 
numbness in the limbs and no weakness.  The pertinent 
diagnosis was low back strain and questionable herniated 
disc.  

The Veteran was afforded a VA examination in April 2006.  At 
that time, it was noted that he had been complaining of low 
back pain since 2003, which he attributed to his military 
service activities.  The Veteran also claimed that he 
sometimes felt numbness in both of his legs and that 
sometimes the pain radiates to his upper back and to both of 
his lower extremities.  The Veteran stated that the pain was 
located at the paravertebral muscles of the lumbosacral spine 
and that it radiates to both of his legs.  A neurological 
examination showed intact pinprick stimulation in both lower 
extremities.  Motor examination did not show any atrophy in 
the lower extremities; it showed normal tone and strength of 
5/5 proximally and distally in both lower extremities.  Deep 
tendon reflexes were +1 and symmetric in both lower 
extremities.  Lasegue's sign was negative bilaterally.  The 
pertinent diagnoses were lumbosacral strain-myositis, 
degenerative disc disease, Grade I spondylolisthesis at L5-S1 
level, and lumbar spondylosis.  

By a rating action in May 2006, the RO granted service 
connection for lumbosacral strain-myositis, degenerative disc 
disease, grade I spondylolisthesis, evaluated as 20 percent 
disabling.  

VA progress notes dated from January 2007 through December 
2009 show that the Veteran received ongoing treatment for 
chronic low back pain.  These records do not reflect any 
complaints or clinical findings of neuropathy in the lower 
extremities.  

The Veteran was afforded another VA examination in January 
2010; at that time, the veteran referred to a localized low 
back pain without radiation associated with numbness of the 
3rd and 4th toes.  He also reported occasional locking of the 
knees and joint and neck pain.  The Veteran indicated that he 
is unable to walk more than a few yards.  The examiner noted 
that Nerve Conduction Studies and Electromyography done in 
the lower extremities found no evidence of neuropathy or 
radiculopathy of the lower extremities.  In February 2010, a 
VA examiner noted that electromyography and nerve conduction 
studies showed no evidence of neuropathy or radiculopathy of 
the lower extremities.  The examiner stated that there was no 
evidence on physical examination of the bilateral lower 
extremities of a neurological disorder on today's 
examination.  The examiner further stated that there was no 
objective explanation on physical examination and specialized 
expensive studies to explain the subjective complaints of 
bilateral lower extremity numbness that the Veteran reports.  
The examiner noted that, by physical examination today, there 
is no diagnosed neurological disorder of the lower 
extremities.  


III.  Legal Analysis-Service Connection.

Service connection may be established for disability that is 
proximately due to or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009); See Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. 
§ 3.310 directed, in pertinent part, that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service-connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). 
. . .Such a definition of "disability" follows the overall 
statutory and regulatory purpose of the Veterans' 
compensation law.  This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. § 
4.1] is a reasonable one.  

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated. As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established. 
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to 
§ 1110 and § 3.310(a), when aggravation of a Veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such Veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Cf. 38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where, as here, the overall evidence of 
record fails to support a diagnosis of the claimed lung 
disorder, that holding is applicable.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Having carefully considered the record, the Board has 
determined that service connection for neuropathy of the 
lower extremities is not warranted.  The Veteran claims that 
he developed neuropathy of the lower extremities as a result 
of his low back disorder.  In this regard, while service 
connection has been established for lumbosacral strain-
myositis, degenerative disc disease, grade I 
spondylolisthesis, no competent evidence demonstrates any 
neuropathy of the lower extremities.  In fact, nerve 
conduction studies and electromyography of the lower 
extremities, performed in January 2010, found no evidence of 
neuropathy or radiculopathy of the lower extremities.  
Moreover, following a review of the claims folder in February 
2010, a VA examiner concluded that there were no diagnosed 
neurological disorders of the lower extremities.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, the Board finds that no 
current disability has been established with respect to the 
claim of entitlement to service connection for neuropathy of 
the lower extremities.  Accordingly, service connection for 
neuropathy of the lower extremities, secondary to the 
lumbosacral spine must be denied.  


ORDER

Service connection for neuropathy of the lower extremities, 
secondary service-connected lumbosacral strain-myositis with 
degenerative disc disease, is denied.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


